Exhibit 10.2

MARSH & McLENNAN COMPANIES, INC.

2000 SENIOR EXECUTIVE INCENTIVE AND STOCK AWARD PLAN

AND

2000 EMPLOYEE INCENTIVE AND STOCK AWARD PLAN

TERMS AND CONDITIONS

OF

DEFERRED STOCK UNIT AWARDS

GRANTED ON [DATE]

 

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I.   BACKGROUND    3 II.   AWARDS    3   A.   General    3     1.    Rights of
Award Holders    3     2.    Restrictive Covenants Agreement    3   B.   Stock
Units    3     1.    General    3     2.    Vesting    3     3.    Accumulation
of Dividend Equivalents    4     4.    Delivery of Shares    4   C.  
Satisfaction of Tax Obligations    4     1.    U.S. Employees    4     2.   
Non-U.S. Employees    4 III.   EMPLOYMENT EVENTS    5   A.   Death    5   B.  
Permanent Disability    5   C.   Termination by the Company Other Than for Cause
   5   D.   All Other Terminations    5   E.   Condition to Vesting of Award
Prior To the Scheduled Vesting Date    6   F.   Determination of Pro Rata
Vesting upon Termination of Employment    6   G.   Section 409A of the Code    6
IV.   CHANGE IN CONTROL PROVISIONS    7 V.   DEFINITIONS    8 VI.   ADDITIONAL
PROVISIONS    10 VII.   QUESTIONS AND ADDITIONAL INFORMATION    11

 

2



--------------------------------------------------------------------------------

I. BACKGROUND

An award (“Award”) has been granted to you under the Marsh & McLennan Companies,
Inc. 2000 Senior Executive Incentive and Stock Award Plan or the Marsh &
McLennan Companies, Inc. 2000 Employee Incentive and Stock Award Plan (as
applicable to you, the “Plan”). The type of Award, the number of shares of
Marsh & McLennan Companies, Inc. (“MMC”) common stock, and the vesting schedule
applicable to that Award are specified in materials provided to you by MMC
Global Compensation (“Grant Documentation”). The Award is also subject to the
terms and conditions set forth herein (the “Terms and Conditions”). For
employees outside the United States, the awards are subject to additional terms
and conditions as set forth in the country specific notices (the “Country
Specific Notices”). The Prospectus dated [Date], also describes important
information about the Plan. The Terms and Conditions, the Country Specific
Notices (if applicable), and the Plan will be referred to herein as the “Award
Documentation.”

Capitalized terms in these Terms and Conditions are defined in Section V.

 

II. AWARDS

 

  A. General.

 

  1. Rights of Award Holders. Unless and until the vesting conditions of an
Award have been satisfied and shares of MMC common stock have been delivered to
you in accordance with the Award Documentation, you have only the rights of a
general unsecured creditor. Unless and until shares of MMC Common Stock have
been delivered to you, you have none of the attributes of ownership to such
shares (e.g., units cannot be used as payment for stock option exercises; units
may not be transferred or assigned; units have no voting rights).

 

  2. Restrictive Covenants Agreement. You must execute a Restrictive Covenants
Agreement in a form determined by MMC (“Restrictive Covenants Agreement”) in
order to accept your Award and you must further reaffirm the Restrictive
Covenants Agreement in order to reaffirm your Award in order for it to vest as
provided in Section III. Failure to timely execute or reaffirm and comply with
the Restrictive Covenants Agreement by the date specified in the Grant
Documentation will result in forfeiture of all of your rights, title and
interest in and to the Award.

 

  B. Stock Units.

 

  1. General. A deferred stock unit (“DSU” or “Stock Unit”) represents an
unfunded and unsecured promise to deliver (or cause to be delivered) to you,
subject to the Award Documentation, one share of MMC common stock.

 

  2. Vesting. Subject to your continued employment, [[Percentage] of the Stock
Units will vest on the [Vesting Date(s)] (the “Scheduled Vesting Date”). If your
employment terminates prior to the Scheduled Vesting Date, your right to the
Stock Units will be determined in accordance with Section III below.

 

3



--------------------------------------------------------------------------------

  3. Accumulation of Dividend Equivalents. Dividend equivalents equal to the
dividend payment that would have been made in respect of one share of MMC common
stock for each outstanding Stock Unit covered by the Award will accrue in U.S.
dollars on any dividend payment date that occurs on or after the date of grant
of the Award while the Award is outstanding. Dividend equivalents will be
accrued only with respect to Stock Units that are outstanding on an ex-dividend
date. Accrued dividend equivalents will vest when the corresponding Stock Units
covered by the Award in respect of which such dividend equivalents were accrued
vests. Such vested dividend equivalents will be delivered when the shares of MMC
stock in respect of such vested Stock Units are delivered, subject to the
satisfaction of any applicable tax obligations, as described in Section II.C.
Dividend equivalents will not be paid on Stock Units that do not vest or are
forfeited.

 

  4. Delivery of Shares. Shares of MMC common stock in respect of the Stock
Units covered by the Award shall be distributed to you as soon as practicable
after vesting, and in no event later than 60 days after vesting. The delivery of
shares in respect of the Stock Units is conditioned on the satisfaction of any
applicable tax obligations, as described in Section II.C.

 

  C. Satisfaction of Tax Obligations.

 

  1. U.S. Employees.

 

  a. Applicable employment taxes are required by law to be withheld when a Stock
Unit vests. Applicable income taxes are required by law to be withheld when
shares of MMC common stock in respect of Stock Units is delivered to you. A
sufficient number of shares of MMC common stock will be retained by MMC to
satisfy the tax-withholding obligation.

 

  2. Non-U.S. Employees.

 

  a. Stock Units. In most countries, the value of a Stock Unit is generally not
taxable on the date of grant. If the value of the Stock Unit is not taxable on
the date of grant, it will, in most countries, be taxed at a later time, for
example, upon delivery of shares of MMC common stock in respect of the Stock
Unit, and/or the subsequent sale of the shares.

 

  b. Recommendation. It is recommended that you consult with your personal tax
advisor for more detailed information regarding the tax treatment of the Award.

 

4



--------------------------------------------------------------------------------

  c. Withholding. MMC and/or your local employer shall have the power and the
right to deduct and withhold from your Award and other compensation, or require
you to remit to MMC and to your local employer, an amount sufficient to satisfy
any taxes that MMC considers are payable under the laws of any country, state,
province, city or other jurisdiction, including but not limited to income taxes,
capital gain taxes, transfer taxes, social security contributions, and National
Insurance Contributions with respect to the Award, including any and all
associated tax events derived therefrom. If applicable, MMC and/or your local
employer may retain and sell a sufficient number of shares of MMC common stock
distributable in respect of the Award for this purpose.

 

III. EMPLOYMENT EVENTS

 

  A. Death.

 

  1. In the event your employment is terminated because of your death, the Stock
Units will vest at such termination of employment and will be distributed as
described in Section II.B.4.

 

  B. Permanent Disability.

 

  1. Upon the occurrence of your Permanent Disability, the Stock Units will vest
and will be distributed as described in Section II.B.4, provided that you
satisfy the condition to vesting described in Section III.E.

 

  C. Termination by the Company Other Than for Cause.

 

  1. In the event your employment is terminated by the Company other than for
Cause, the Stock Units will vest at such termination of employment on a pro rata
basis as described in Section III.F and will be distributed as described in
Section II.B.4, provided that you satisfy the condition to vesting described in
Section III.E.

 

  2. Sale of Business Unit. For the avoidance of doubt, in the event of a sale
or similar transaction involving the business unit for which you work
(“Employing Company”) as a result of which the Employing Company ceases to be a
subsidiary of MMC, your employment will be deemed terminated by the Company
other than for Cause, even if your employment with the Employing Company
continues after the sale.

 

  D. All Other Terminations.

For all other terminations of employment not described in Sections III.A through
C above, all of your rights, title and interest in and to the Award, whether
vested or unvested, shall be forfeited on the date of such termination of
employment, except to the extent that the Compensation Committee of the MMC
Board of Directors (the “Committee”) may determine otherwise. For purposes of
these Terms and Conditions, your employment will be treated as terminated when
you are no longer employed by MMC or any affiliate or subsidiary of MMC.

 

5



--------------------------------------------------------------------------------

  E. Condition to Vesting of Award Prior To the Scheduled Vesting Date.

In the event of your Permanent Disability or your termination of employment
other than for Cause as described in Sections III.B and C, any unvested portion
of the Award will vest as provided in the applicable portion of Section III;
provided that you execute and return to MMC (or an agent appointed by MMC) a
Restrictive Covenants Agreement within 30 days following your termination of
employment or the occurrence of your Permanent Disability. Failure to timely
execute and comply with the Restrictive Covenants Agreement will result in
forfeiture of all of your rights, title and interest in and to the Award,
whether vested or unvested.

 

  F. Determination of Pro Rata Vesting upon Termination of Employment.

The number of Stock Units that vests pro rata upon termination of employment is
determined using the following formula:

 

(

 

A

  X  

B

  )   –   D          C         

where

 

A    =    the number of Stock Units covered by the Award; B    =    the number
of days in the period beginning on the grant date of the Award and ending on the
employment termination date;

C

   =    the number of days in the period beginning on the grant date of the
Award and ending on the last Scheduled Vesting Date; and

D

   =    the number of Stock Units that have previously vested.

 

  G. Section 409A of the Code.

 

  1. Notwithstanding any other provision herein, your Award may be subject to
additional restrictions to ensure compliance with the requirements of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and
regulations thereunder (regarding nonqualified deferred compensation) (“Section
409A of the Code”). The Committee intends to administer the Awards in accordance
with Section 409A of the Code and reserves the right to make changes in the
terms or operations of the Awards (including changes that may have retroactive
effect) deemed necessary or desirable to comply with Section 409A of the Code.
This means, for example, that the timing of distributions may be different from
those described in this document or in other materials relating to the Award or
the Plan that do not reflect Section 409A of the Code. If your Award is not in
compliance with Section 409A of the Code, you may be subject to immediate
taxation of all unpaid awards under the Plan that are subject to Section 409A of
the Code at your regular income tax rate, plus a 20% penalty, plus interest at
the underpayment rate plus 1%.

 

6



--------------------------------------------------------------------------------

  2. Notwithstanding any provision herein, if any portion of your Award is
determined to be nonqualified deferred compensation subject to Section 409A of
the Code, any references to “termination of employment,” or “when you are no
longer employed” in these Terms and Conditions shall have the following meaning:

Your “termination of employment” (or similar terms) shall occur when you have
incurred a “separation from service” within the meaning of Section 409A of the
Code and as further defined herein. Specifically, you will have incurred a
“separation from service” when the level of services you provide to MMC or any
of its affiliates in any capacity, including as an employee, director,
independent contractor or consultant, does not exceed 20% of the level of
services that you provided to MMC and its affiliates in the preceding 36 months
(or shorter period of service if, for example, your total service with MMC is
less than 36 months), all as determined in accordance with Section 409A of the
Code. In determining whether a “separation from service” has occurred, any
period of up to six months during which you are on a bona fide leave of absence
or up to 29 months during which you are absent from work due to a disability for
which you are receiving MMC Long-Term Disability benefits will be ignored.

 

  3. Notwithstanding any provision herein, if at the time of the termination of
your employment you are a “specified employee” (as defined in Section 409A of
the Code) no portion of your Award that is determined to be nonqualified
deferred compensation subject to Section 409A of the Code shall be distributed
until the first day of the seventh month after the termination of employment and
any such distributions to which you would otherwise be entitled during the first
six months following your termination of employment will be accumulated and paid
without interest on the first day of the seventh month after the termination of
employment. The provisions of this subparagraph will only apply if and to the
extent required to avoid any “additional tax” under Section 409A of the Code.
This subparagraph does not guarantee that your Award will not be subject to
“additional tax” or other adverse tax consequences under Section 409A of the
Code.

 

IV. CHANGE IN CONTROL PROVISIONS

 

  A. Treatment of Awards.

Upon the occurrence of a “Change in Control“ of MMC, as defined in the Plan, the
Award will continue to vest as specified in Section II or, if earlier, will
become fully vested upon your termination of employment by the Company other
than for Cause or by you for Good Reason during the 24-month period following
such Change in Control.

 

7



--------------------------------------------------------------------------------

  B. Additional Payment for Grantees Subject to U.S. Income Tax.

 

  1. The value of the accelerated vesting of the Award because of a Change in
Control (the “Accelerated Award”) may be subject to a 20% federal excise tax
under Section 4999 of the Internal Revenue Code of 1986, as amended, and
regulations thereunder (the “Excise Tax”). The Excise Tax is imposed on a select
group of highly-compensated employees when the value, as determined by
applicable regulations, of payments in the nature of compensation contingent on
a Change in Control (including an amount reflecting the value of the accelerated
vesting of the Award) equals or exceeds three times the average of your last
five years’ W-2 earnings.

 

  2. If a Change in Control occurs and the vesting of the Award is accelerated,
MMC will determine if the Excise Tax is payable by you. If the Excise Tax is
payable by you, MMC will pay to you, within five business days of making the
determination, an amount of money (the “Additional Payment”) such that after
payment of applicable federal, state and local income taxes (other than any
taxes arising under Section 409A of the Code), employment taxes and any Excise
Tax imposed upon the Additional Payment, you will retain an amount of the
Additional Payment equal to the Excise Tax imposed in respect of the Accelerated
Award. If the Additional Payment, after payment of such taxes, is later
determined to be less than the amount necessary to reimburse you for the Excise
Tax you owe in respect of the Accelerated Award, a further payment will be made
to you. If the Additional Payment, after payment of applicable taxes, is later
determined to be more than the amount necessary to reimburse you for the Excise
Tax you owe in respect of the Accelerated Award, you will be required to
reimburse MMC for such excess. To the extent applicable under Section 409A of
the Code, in all events, MMC will pay to you the Additional Payment no later
than the end of the taxable year following the taxable year in which you pay the
Excise Tax.

 

V. DEFINITIONS

As used in these Terms and Conditions:

 

  A. “Cause” shall mean:

 

  1. willful failure to substantially perform the duties consistent with your
position which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure;

 

  2. willful violation of any written company policies including but not limited
to, the Company’s Code of Business Conduct & Ethics;

 

  3. commission at any time of any act or omission that results in a conviction,
plea of no contest, plea of nolo contendere, or imposition of unadjudicated
probation for any felony or crime involving moral turpitude;

 

  4. unlawful use (including being under the influence) or possession of illegal
drugs;

 

8



--------------------------------------------------------------------------------

  5. any gross negligence or willful misconduct resulting in a material loss to
the Company, or material damage to the reputation of the Company; or

 

  6. any violation of any statutory or common law duty of loyalty to the
Company, including the commission at any time of any act of fraud, embezzlement,
or material breach of fiduciary duty against the Company.

 

  B. “Company” shall mean MMC or any of its subsidiaries or affiliates.

 

  C. “Good Reason” shall mean any of the following without your written consent:

 

  1. a material reduction in your base salary;

 

  2. a material reduction in your annual incentive opportunity (including a
material adverse change in the method of calculating your annual incentive);

 

  3. a material diminution of your duties, responsibilities or authority; or

 

  4. a relocation of more than 50 miles from your office location in effect
immediately prior to the Change in Control;

provided that you provide MMC with written notice of your intent to terminate
your employment for Good Reason within 60 days of your becoming aware of any
circumstances set forth above (with such notice indicating the specific
termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide MMC with at least 30 days following receipt of such notice to remedy
such circumstances.

 

  D. “Permanent Disability” will be deemed to occur when it is determined (by
MMC’s disability carrier or the primary long-term disability plan or program
applicable to you because of your employment with the Company) that you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

  E. Additional Definitions.

The terms below are defined on the following pages:

 

Accelerated Award

   8

Additional Payment

   8

Award

   3

Award Documentation

   3

Change in Control

   7

Committee

   6

 

9



--------------------------------------------------------------------------------

Country Specific Notices

   3

DSU

   3

Employing Company

   5

Excise Tax

   8

Grant Documentation

   3

MMC

   3

Plan

   3

Restrictive Covenants Agreement

   3

Scheduled Vesting Date

   4

Section 409A of the Code

   6

Stock Unit

   3

Terms and Conditions

   3

 

VI. ADDITIONAL PROVISIONS

 

  A. Additional Provisions—General

 

  1. Administrative Rules. The Award shall be subject to such additional
administrative regulations as the Committee may, from time to time, adopt. All
decisions of the Committee upon any questions arising under the Award
Documentation shall be conclusive and binding. The Committee may delegate to any
other individual or entity the authority to perform any or all of the functions
of the Committee under the Award, and references to the Committee shall be
deemed to include any such delegate.

 

  2. Amendment. The Committee may, in its sole discretion, amend the terms of
the Award; provided, however, that if the Committee, in its sole discretion,
concludes that such amendment is likely to materially impair your rights with
respect to the Award, such amendment shall not be implemented with respect to
your Award without your consent.

 

  3. Limitations. Payment of your Award is not secured by trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of the Award. Your right to payment
of your Award is the same as the right of an unsecured general creditor of the
Company.

 

  B. Additional Provisions—Outside the United States

 

  1. Changes to Delivery. In the event that MMC considers that due to legal,
regulatory or tax issues the normal delivery of an Award to a participant
outside the United States would not be appropriate, then MMC may, in its sole
discretion, determine how the value of the Award will be delivered. Without
limitation, this may include making any payments due under the Award in cash
instead of shares in an amount equivalent to the value of the Award on the date
of vesting after payment of applicable taxes and fees. If the value of an Award
is to be delivered in cash instead of shares, MMC may sell any shares
distributable in respect of the Award on your behalf and use the proceeds (after
payment of applicable taxes and fees) to satisfy the Award.

 

10



--------------------------------------------------------------------------------

  2. Amendment and Modification. The Committee may modify the terms of any Award
under the Plan granted to you if you are, at the time of grant or during the
term of the Award, resident or primarily employed outside of the United States
in any manner deemed by the Committee to be necessary or appropriate in order
that such Award shall conform to laws, regulations, and customs of the country
in which you are then resident or primarily employed, or so that the value and
other benefits of the Award to you, as affected by non-U.S. tax laws and other
restrictions applicable as a result of your residence or employment outside the
United States, shall be comparable to the value of such an Award to an
individual who is resident or primarily employed in the United States.

 

VII. QUESTIONS AND ADDITIONAL INFORMATION

Please retain this document in your permanent records. If you have any questions
regarding the Plan or your Award or would like an account statement detailing
the number of shares covered by your Award, and the vesting date(s) and
expiration date of your Award, or any other information please contact:

MMC Global Compensation

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York l0036-2774

United States of America

Telephone Number: (212) 345-9722

Facsimile Number: (212) 948-8481

mmc.compensation@mmc.com

 

11